Citation Nr: 9920091	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969 and from January 1991 to March 1991, with 
additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's rheumatic heart disease preexisted his 
entry into active service.

3.  There was no increase in disability during the veteran's 
periods of active service.

4.  The veteran's nonservice-connected disabilities include 
rheumatic heart disease, currently evaluated as 10 percent 
disabling; systolic hypertension, currently evaluated as 10 
percent disabling; and bilateral hearing loss and left ear 
tinnitus, currently evaluated as noncompensable.

5.  The veteran was born in August 1947, has an Associate's 
Degree in machine technology, and most recently worked in 
December 1995 as a machinist.

6.  There is no competent evidence that the veteran is 
unemployable by reason of his nonservice-connected 
disabilities of a permanent nature.



CONCLUSIONS OF LAW

1.  Preexisting rheumatic heart disease was not aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

2.  The requirements for a permanent and total disability 
rating for nonservice-connected disability pension purposes 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  However, the veteran must first show that his claim 
for service connection is well grounded.  As a preliminary 
matter, the Board finds that the veteran's claim is well 
grounded in that it is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  The Board 
further finds that all facts have been fully developed and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  This presumption exists only 
when there has been an induction examination in which the 
claimed disability was not noted or recorded.  A reported 
history of preservice existence of such conditions does not 
constitute a notation of such conditions.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.304 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  An intermittent or temporary 
flare-up during service of a preexisting injury or disease 
does not constitute aggravation, but rather the underlying 
condition must have worsened before aggravation may be found.  
Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).

The veteran believes that his preexisting rheumatic heart 
disease was aggravated during active service.  Private 
medical records from January 1959 indicate that the veteran 
was hospitalized due to fever, joint pains, eosinophilia, and 
anemia.  A chest x-ray performed in September 1959 showed no 
abnormalities of the heart.  However, an electroencephalogram 
(EEG) was abnormal and characterized by dysrhythmic activity.  
In October 1959, J. A. Pizer, M.D., diagnosed the veteran 
with rheumatic fever and recommended that he be given home 
school instruction.  The following month, Jean P. Davis, 
M.D., stated that the veteran had a slightly rapid heart 
rate, with no murmur.  The veteran's physical examination was 
otherwise within normal limits and there was no indication of 
chorea.

The veteran was again hospitalized for rheumatic fever in 
October 1962 and a repeat EEG continued to be abnormal, with 
dysrhythmic activity in the parietal and occipital regions.  
The veteran was described as suffering from carditis, chorea, 
and fever.  A report from Carl J. Chelius, M.D., diagnosed 
the veteran with rheumatic heart disease and inactive mild 
mitral stenosis and mitral insufficiency.  A report from Jean 
P. Davis, M.D., in December 1962, stated that the veteran had 
a Grade I systolic murmur audible only at the apex.  She 
diagnosed the veteran with Sydenham's Chorea.  Thereafter, 
the veteran continued to be monitored by Dr. Chelius.

The veteran's Naval Reserve enlistment examination in March 
1965 shows that he reported a history of rheumatic fever.  
However, the examining physician noted that the veteran had 
no present residuals.  The veteran continued to report a 
history of rheumatic fever during all subsequent active 
service and reserve examinations.  These examinations made no 
objective findings of sequelae, and high blood pressure 
readings were the only observed defect.  The veteran's 
separation examination of March 1991 identified the presence 
of a systolic ejection murmur.  The veteran had undergone an 
echocardiogram which showed an early systolic Grade III/VI 
heart murmur.  The veteran was described as asymptomatic, 
with no sequelae from rheumatic fever.

Personnel records from the Federal Aviation Administration 
dated February and March 1970 disclose that the veteran 
reported a history of rheumatic fever as a child, but with no 
heart trouble.  The veteran was rejected for employment due 
to an elevated blood pressure reading and a questionable 
electrocardiogram.

The veteran was afforded a VA examination in June 1996.  He 
reported his medical history as including bilateral hearing 
loss, tinnitus of the left ear, and high blood pressure 
controlled with diet.  As to his heart disability, he 
reported a history of rheumatic fever and chorea as a child.  
Thereafter, he was told that he had heart murmurs.  He had no 
treatment for his heart while on active duty and had no 
restrictions on his physical activity.  He now complained of 
periodic chest pain and palpitations and occasional numbness 
of the upper and lower extremities.  He stated that he was 
taking no medications.

Upon examination, blood pressure readings were recorded at 
146/82 and 142/80 while seated and 134/86 while standing.  
There was no cyanosis, dyspnea, orthopnea, jugular venous 
distention, or sacral/ankle edema.  A regular sinus rhythm 
was present.  There was a 3-4/6 almost holosystolic ejection 
murmur, a 1/6 early diastolic murmur at the apex, a 3/6 
systolic ejection murmur at the aortic area, and a 2-3/6 
early diastolic blowing murmur at Erb's Point.  A separate 
systolic murmur may have been present at the tricuspid area.  
The veteran was assessed with history of systolic 
hypertension, history of rheumatic fever and chorea, and 
rheumatic heart disease with mitral regurgitation, aortic 
stenosis and regurgitation, rule out mitral stenosis and 
tricuspid insufficiency.  The examiner noted that the veteran 
had no limitation of his daily activities.  VA outpatient 
records show that the veteran underwent an echocardiogram in 
August 1996.  The impression included moderate aortic 
regurgitation, mild tricuspid and mitral regurgitation, 
mitral stenosis, and aortic stenosis.

As noted, a veteran is presumed to have entered into active 
service in sound condition.  In the present case, the Board 
finds that this presumption has been overcome.  In so 
finding, the Board relies upon the extensive medical evidence 
prior to the veteran's entry into active service which showed 
that he received treatment for rheumatic fever, chorea, and 
related symptomatology.  In addition, a heart murmur was 
identified before the veteran entered active duty.  Moreover, 
the veteran has claimed entitlement to service connection 
solely on the theory of aggravation and has consistently 
reported his past medical history of rheumatic fever.

Based upon the evidence of record, the Board finds that the 
veteran's heart disease did not undergo a chronic worsening 
or an increase of the underlying disability.  In particular, 
the Board finds that the veteran entered his first period of 
active service with a history of rheumatic fever and no 
present residuals.  He left active service many years later 
with the same diagnosis.  A heart murmur was identified at 
separation; however, a heart murmur had been diagnosed prior 
to his entry into active service.

The Board also has taken into consideration the fact that the 
veteran apparently received no medical care in service and 
the disability did not restrict his physical activities in 
any way.  Furthermore, there is no medical evidence of 
ongoing treatment for the veteran's heart disease.  The VA 
examination reveals that the veteran currently takes no 
medication and has no limitations of his daily activities.  
The Board finds that this militates against a finding of 
aggravation, as the veteran apparently has not suffered any 
notable symptoms for an extended period of time.  Therefore, 
based upon all of the evidence of record, the Board concludes 
that there was no increase in disability demonstrated during 
the veteran's periods of active service and, as such, the 
veteran's claim for service connection for rheumatic heart 
disease must be denied.

II. Pension

As an initial matter, the Board finds that the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed in regard to this claim, and no further assistance 
to the veteran is required in order to comply with the VA's 
statutory duty to assist.

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  
Permanent and total disability ratings for pension purposes 
are authorized for disabling conditions which are not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.342 (1998).  Total disability will be considered to exist 
where there is impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled veteran.  38 C.F.R. § 3.340 (1998).

Additionally, where the evidence of record establishes that 
an applicant for pension fails to meet the disability 
requirements based on the percentage standards of the VA's 
Schedule for Rating Disabilities, but is found to be 
unemployable by reason of his disabilities, age, occupational 
background and other related factors, a permanent and total 
disability rating on an extraschedular basis may be approved.  
38 C.F.R. § 3.321(b) (1998).  The percentage standards 
require that if there is only one disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 4.16, 4.17 (1998).

In this case, the RO has assigned a combined 20 percent 
evaluation for the veteran's nonservice-connected 
disabilities.  The rated disabilities consist of rheumatic 
heart disease, evaluated as 10 percent disabling; systolic 
hypertension, evaluated as 10 percent disabling; and 
bilateral hearing loss and left ear tinnitus, evaluated as 
noncompensable.  Therefore, the veteran does not meet the 
percentage standards for a permanent and total disability 
rating and the Board must consider whether such a rating is 
appropriate on an extraschedular basis.

Based upon the aforementioned evidence, the Board finds that 
the veteran's nonservice-connected disabilities do not render 
it impossible for him to follow a substantially gainful 
occupation.  In so finding, the Board specifically relies 
upon the lack of medical evidence of impairment due to the 
veteran's rheumatic heart disease or hypertension.  The 
evidence establishes that the veteran takes no medication, 
that he controls his hypertension with his diet, that he 
requires no ongoing medical treatment, and that he has no 
limitation of his daily activities.  Furthermore, the 
evidence of record does not include a medical opinion which 
determines that the veteran cannot work due to his 
disabilities.

The Board also observes that the veteran has reported that he 
was unable to secure full-time employment from 1988 to 1995.  
However, the only evidence presented is 1970 Federal Aviation 
Administration records which denied employment to the 
veteran.  On the contrary, the veteran's most recent 
employment ended in 1995 and he has represented his 
educational status as including training beyond high school.  
Based upon the veteran's relatively recent work history, his 
age, and his education, there has been no showing that he is 
precluded from securing gainful employment which would 
warrant a grant of extraschedular pension benefits.  
Therefore, the benefit sought on appeal must be denied.



ORDER

Service connection for rheumatic heart disease is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

